           Case 1:19-cv-00778-CJN Document 41 Filed 04/03/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

               Plaintiff,

                       v.                               Civ. A. No. 19-0778 (CJN)

UNITED STATES DEPARTMENT OF
COMMERCE,

               Defendant.


                  DEFENDANT’S MOTION FOR EXTENSION OF TIME

       Defendant, United States Department of Commerce (“Defendant”), pursuant to Rule

6(b)(1) of the Federal Rules of Civil Procedure, respectfully requests an extension of time until

April 27, 2020, to file its Supplemental Brief and Response to Plaintiff’s and Amici’s

Supplemental Briefs in Support of Summary Judgment. This is Defendant’s second request for an

extension of this deadline. The requested extension is made in good faith and not for the purpose

of interposing delay. Rather, the extraordinary circumstances created by the COVID-19 pandemic

necessitate Defendant’s request. Pursuant to Local Civil Rule 7(m), Defendant contacted Plaintiff

to discuss this extension request. Plaintiff indicated that it takes no position on Defendant’s

request.

       Despite its diligent efforts, Defendant is unable to meet the current deadline for submission

of supplemental briefing on summary judgment. Defendant’s prior extension request was not only

made in good faith, but in connection with a careful assessment of competing obligations in other

matters. At the time, Defendant believed that the additional time sought would suffice. But its

request failed to account for the profound impact of the COVID-19 pandemic on that schedule.
         Case 1:19-cv-00778-CJN Document 41 Filed 04/03/20 Page 2 of 4



       On March 11, 2020, the World Health Organization publicly characterized COVID-19 as

a pandemic. 1 On March 13, 2020, the President declared a National Emergency in an effort to

address the spread of COVID-19, 2 and on March 16, 2020, the President announced new guidance

to slow the spread of the virus, including avoiding groups of more than 10 people and working or

schooling from home whenever possible. 3 This guidance follows recommendations by the Centers

for Disease Control and Prevention to engage in social distancing, and, in some circumstances, to

close schools. 4 The Office of Personnel Management has been issuing guidance concerning the

continuity of Federal Government operations, including recommendations that agencies permit

employees to telework. 5 The Office of Management and Budget has asked agencies to “offer

maximum telework flexibilities to all current telework eligible employees, consistent with the

operational needs of the departments and agencies as determined by their heads.” 6 Many schools


1
        Centers for Disease Control and Prevention. “Coronavirus Disease 2019 (COVID-19):
Situation Summary,” https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html
(last accessed Mar. 19, 2020).
2
       See https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ (last accessed Mar. 19,
2020).
3
       See The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/
wp-content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last accessed
Mar. 19, 2020).
4
        See Centers for Disease Control and Prevention. “Implementation of Mitigation
Strategies for Communities with Local COVID-19 Transmission, https://www.cdc.gov/
coronavirus/2019-ncov/downloads/community-mitigation- strategy.pdf (last accessed Mar. 19,
2020).
5
       See United States Office of Personnel Management, “Memorandum for: Heads of
Executive Departments and Agencies. Subject: Coronavirus Disease 2019 (COVID-19);
Additional Guidance” (Mar. 7, 2020), available at https://www.chcoc.gov/content/coronavirus-
disease-2019-covid-19-additional-guidance (last accessed Mar. 19, 2020).
6
       See Memorandum from the Acting Director of The Office of Management and Budget to
the Heads of Departments and Agencies “Updated Guidance for National Capital Region on
Telework Flexibilities in Response to Coronavirus” (Mar. 15, 2020),



                                              -2-
          Case 1:19-cv-00778-CJN Document 41 Filed 04/03/20 Page 3 of 4



around the country and in the D.C. area are closed and will be closed for weeks. Assistant United

States Attorneys in the Civil Division have been strongly encouraged to avoid, to the maximum

extent possible, coming into office for work. And, most recently, on March 30, 2020, a Stay-at-

Home Order was issued by the Governor of the State of Maryland. (Undersigned counsel resides

in Montgomery County, Maryland).

       The spread of COVID-19 to the region has created profound challenges of achieving an

already demanding mission under the current conditions.           For example, because numerous

Assistant United States Attorneys are now working remotely on a daily basis, teleworking

resources (in particular, computing resources) are strained, and technical problems associated with

those strains consume time to troubleshoot and resolve. 7 The experience of the U.S. Attorney’s

Office is not unique. Several agencies, including the agency in this case, are experiencing similar

disruptions and slowdowns.      Collaborating in this environment, including exchanging work-

product with agency counterparts is more difficult and less efficient.

       For these reasons, Defendant has increased the estimate of the time it needs to complete its

brief, to include its circulation to, and review by, the many relevant stakeholders whose feedback

and approvals are important and necessary predicates to filing. Obtaining this feedback is vital

not only to Defendant’s presentation of its position in this case, but also to ensure that Defendant’s

presentation to the Court is accurate and useful as it can be.




https://www.whitehouse.gov/wp-content/uploads/2020/03/M20-15-Telework-Guidance-
OMB.pdf (last accessed Mar. 19, 2020).
7
  Indeed, interruptions in VPN access (including reconnection delays) extended, several times
over, the cumulative time needed to both to “meet-and-confer” by detailed email and to draft and
file this Motion. Without these delays, the Motion would have been filed yesterday.


                                                -3-
          Case 1:19-cv-00778-CJN Document 41 Filed 04/03/20 Page 4 of 4



       For all the foregoing reasons, Defendant respectfully requests that the Court extend the

time for Defendant to file its supplement brief until April 27, 2020.

Dated: April 3, 2020                          Respectfully submitted,

                                              TIMOTHY J. SHEA
                                              United States Attorney for the District of Columbia

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         By: /s/ John Moustakas
                                             John Moustakas, D.C. Bar #442076
                                             Assistant U.S. Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2518
                                             john.moustakas@usdoj.gov




                                               -4-
